McMurray, Judge.
Petitioner appeals from denial of his petition for name change. Held:
The petitioner failed to comply with the requirement of Code § 79-501, as amended (Ga. L. 1977, pp. 1098, 1107), that within seven days of the filing of said petition the petitioner shall cause the notice of such filing signed by him to be published in the official gazette of the county once a week for four weeks and to furnish proof to the court of this notice. Consequently, the trial court did not err in denying appellant’s petition.

Judgment affirmed.


Quillian, P. J., and Webb, J., concur.

Submitted March 6, 1978
Decided June 15, 1978.
Sherman X. Bruster, pro se.
John W. Underwood, District Attorney, Arthur K. Bolton, Attorney General, Daryl A. Robinson, Staff Assistant Attorney General, for appellees.